UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6756


PRESTON D. JOHNSON,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL; HENRY D. MCMASTER,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:08-cv-03840-CMC)


Submitted:   February 28, 2011             Decided:   March 7, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Preston D. Johnson, Appellant Pro Se.   William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Preston       D.     Johnson      seeks       to    appeal        the     district

court’s orders accepting the recommendation of the magistrate

judge    and    denying       relief      on      his     28     U.S.C.    §     2254     (2006)

petition, and denying reconsideration of that order.                                  The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                    A

certificate         of     appealability            will       not   issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the       merits,    a   prisoner        satisfies        this    standard       by

demonstrating        that        reasonable         jurists      would     find       that     the

district      court’s      assessment        of     the     constitutional            claims    is

debatable      or    wrong.        Slack       v.    McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We    have     independently           reviewed       the    record       and

conclude      that       Preston    has    not       made      the   requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3